DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/21 was considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: claim 14, line 2 “creation module”, line 4 “acquisition module”, line 7 “drawing module”, line 9 “determining sub-module”, and line 17 “buffer drawing sub-module”).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For purposes of examination, the structure of the “creation module”, “acquisition module”, “drawing module”, “determining sub-module”, and “buffer drawing sub-module” correspond to the processor 920 of Fig. 9 of the present application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. § 101 because the claimed invention is not supported by a process, machine, manufacture, or composition of matter.  In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions, i.e. computer program products.  Therefore, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, the scope of a “computer program product” covers a signal per se.  A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters, and is non-statutory for that reason. 
The examiner suggests amending the claim to state “A non-transitory, tangible processor readable storage medium…” to overcome the rejection under 35 U.S.C. § 101.  See Official Gazette Notice 1351 OG 212, dated February 23, 2010. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lianwen et al. (CN 102937849 A, cited by Applicant, hereinafter “Lianwen”) in view of Liang et al. (US 2016/0328486, cited by Applicant, hereinafter “Liang”).	Regarding claim 1, Lianwen discloses a method of drawing a handwriting track for an electronic apparatus, comprising: 	acquiring parameter information of a plurality of touch track points, wherein the parameter information contains a touch time, touch position parameter and sensing parameter (Fig. 3, [0107-0113], electronic device 1 includes a capture module 12 that captures coordinates and time of track points in real time when the track input device 11 starts to perform track input and a sensing parameter of velocity of the track points); and	performing, for each touch track point of the plurality of touch track points: 	determining a position parameter, a size and a transparency of each of a plurality of track points to be displayed respectively, based on the touch position parameter and sensing parameter of the each touch track point and those of a predetermined number of touch track points of the plurality of touch track points, wherein the touch time of the predetermined number of touch track points being later than that of the each touch track point ([0115, 0117 and 0118], handwriting processing module 14 is used to calculate the speed of the nth trajectory point based on the speed of the preset trajectory point and the size and transparency of the handwriting.  The size and transparency of the handwriting corresponding to the nth track point are determined; [0118], “the corresponding relationship between the speed and the size and transparency of the handwriting may be a proportional corresponding relationship”).	Lianwen does not explicitly disclose creating a buffer canvas and a display canvas at the electronic apparatus; and	drawing a handwriting track on the buffer canvas based on the position parameter, the size and the transparency of each of the plurality of track points, and drawing on the display canvas the handwriting track drawn on the buffer canvas, so as to display the display canvas by the electronic apparatus.	Liang discloses a GPU based rendering method and device for Canvas elements on Android systems (Fig. 1, [0006-0007, 0041, 046, 0049, 0054-0055, and 0062-0063)) to create a canvas element in an off-screen local window and have copied provided to a current active window of the device).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lianwen to include creating a buffer canvas and a display canvas at the electronic apparatus; and drawing a handwriting track on the buffer canvas based on the position parameter, the size and the transparency of each of the plurality of track points, and drawing on the display canvas the handwriting track drawn on the buffer canvas, so as to display the display canvas by the electronic apparatus, such as taught by Liang, for the purpose of improving drawing efficiency using a GPU (Liang, [0005]).	Regarding claim 7, Lianwen as modified by Liang discloses the method according to claim 1, wherein the determining a position parameter, the size and the transparency of each of a plurality of track points to be displayed respectively, based on the touch position parameter and sensing parameter of the each touch track point and those of a predetermined number of touch track points of the plurality of touch track points comprises:	performing fitting to obtain a curve based on the touch position parameter and sensing parameter of the each touch track point and those of the predetermined number of touch track points (Lianwen, [0137], interpolation processing method using the Bezier curve algorithm; see also [0138-0160]), and 	determining a position parameter and sensing parameter of each of a plurality of points on the curve respectively (Lianwen, [0137], interpolation processing method using the Bezier curve algorithm; “multiple trajectory points captured”; see also [0138-0160]); 	taking the position parameter of each of the plurality of points respectively as the position parameter of each of the plurality of track points (Lianwen, [0137], interpolation processing method using the Bezier curve algorithm; “multiple trajectory points captured”; see also [0138-0160]); and	First Named Inventor: Pengyu LiuApplication No.:-7-determining the size and the transparency of each of the plurality of track points respectively based on the sensing parameter of each of the plurality of points (Lianwen, [0137], interpolation processing method using the Bezier curve algorithm; “multiple trajectory points captured”; see also [0138-0160]; [0158] “continuously changing the size and transparency in the manner in the step S4”).  
	Regarding claim 8, Lianwen as modified by Liang discloses the method according to claim 7, wherein the performing fitting to obtain a curve and determining a position parameter and sensing parameter of each of a plurality of points on the curve respectively comprises:	determining a position parameter and sensing parameter of each of a start point, a control point and an end point respectively based on the touch position parameter and sensing parameter of the each touch track point and those of next two touch track points of the plurality of touch track points, wherein a touch time of the next two touch track points being later than that of the touch track point (Lianwen, [0137], interpolation processing method using the Bezier curve algorithm; “multiple trajectory points captured”; see also [0138-0160]; [0158] “continuously changing the size and transparency in the manner in the step S4”; [0142-0143] start point, end point, and mid points of track points are determined in sequential order with mid points being control points); 	determining a second-order Bezier curve equation based on the position parameter of each of the start point, the control point and the end point (Lianwen, [0137], interpolation processing method using the Bezier curve algorithm; “multiple trajectory points captured”; see also [0138-0160]);	determining the position parameter of each of the plurality of points respectively based on the second-order Bezier curve equation (Lianwen, [0137], interpolation processing method using the Bezier curve algorithm; “multiple trajectory points captured”; see also [0138-0160]); and 	determining the sensing parameter of each of the plurality of points respectively based on the second-order Bezier curve equation and the sensing parameter of each of the start point, the control point and the endpoint (Lianwen, [0137], interpolation processing method using the Bezier curve algorithm; “multiple trajectory points captured”; see also [0138-0160]; [0118], “the corresponding relationship between the speed and the size and transparency of the handwriting may be a proportional corresponding relationship”).  
	Regarding claim 9, Lianwen as modified by Liang discloses the method according to claim 8, wherein the touch position parameter of the touch track point contains a position parameter of a center point of the touch track point, and the sensing parameter of the touch track point contains a sensing parameter of the center point of the touch track point (Lianwen, [0137], interpolation processing method using the Bezier curve algorithm; “multiple trajectory points captured”; see also [0138-0160]; [0158] “continuously changing the size and transparency in the manner in the step S4”; [0142-0143] start point, end point, and mid point of segments of track points are determined in sequential order with mid points being control points; sensing parameter is speed at each track point);	wherein the determining a position parameter and sensing parameter of each of a start point, a control point and an end point respectively based on the touch position parameter and sensing parameter of the each touch track point andFirst Named Inventor: Pengyu LiuApplication No.: -8-those of next two touch track points of the plurality of touch track points comprises: 	calculating a position parameter and a sensing parameter of a midpoint of a connecting line between the touch track point and a next first touch track point of the next two touch track points based on the touch position parameter and sensing parameter of the touch track point and those of the next first touch track point, as the position parameter and the sensing parameter of the start point (Lianwen, [0137], interpolation processing method using the Bezier curve algorithm; “multiple trajectory points captured”; see also [0138-0160]); 	taking the touch position parameter and the sensing parameter of a center point of the next first touch track point as the position parameter and the sensing parameter of the control point (Lianwen, [0137], interpolation processing method using the Bezier curve algorithm; “multiple trajectory points captured”; see also [0138-0160]); and 	calculating a position parameter and a sensing parameter of a midpoint of a connecting line between the next first touch track point and a next second touch track point of the next two touch track points based on the touch position parameter and the sensing parameter of the next first touch track point and those of the next second touch track point, as the position parameter and the sensing parameter of the end point (Lianwen, [0137], interpolation processing method using the Bezier curve algorithm; “multiple trajectory points captured”; see also [0138-0160]).  
	Regarding claim 10, Lianwen as modified by Liang discloses the method according to claim 7, wherein the determining the size and the transparency of each of the plurality of track points respectively based on the sensing parameter of each of the plurality of points comprises:	determining, for each of the plurality of points, a size corresponding to the sensing parameter of the point as the size of one of the plurality of track points (Lianwen, [0137], interpolation processing method using the Bezier curve algorithm; “multiple trajectory points captured”; see also [0138-0160]; [0118], “the corresponding relationship between the speed and the size and transparency of the handwriting may be a proportional corresponding relationship”).  
	Lianwen as modified by Liang does not explicitly disclose	presetting a first mapping table and a second mapping table; 	determining based on the first mapping table; and 	determining a transparency corresponding to the sensing parameter of the point as the transparency of the track point, based on the second mapping table.	However, the Examiner takes Official Notice that it is well known to use mapping tables with interpolation technique to reduce processing (See, for example, Iwano (US 2008/0129756) at [0070]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lianwen as modified by Liang to include presetting a first mapping table and a second mapping table; 	determining based on the first mapping table; and determining a transparency corresponding to the sensing parameter of the point as the transparency of the track point, based on the second mapping table, for the purpose of reducing processing during.	Regarding claim 11, Lianwen as modified by Liang discloses the method according to claim 7, wherein the sensing parameter of the touch track point contains at least one of: 	a pressure sensing value of the touch track point; 	a touch sliding speed of the touch track point (Lianwen, [0114-0115], capturing the velocity of the nth track point); and 	a touch area of the touch track point (Lianwen, [0150], W(t) representing a size or area of each touch point).	Regarding claim 14, Lianwen as modified by Liang discloses a device of drawing a handwriting track for an electronic apparatus, comprising (Lianwen, Fig. 3, [0107-0113], electronic device 1): 	an acquisition module configured to acquire parameter information of a plurality of touch track points, wherein the parameter information contains a touch time, touch position parameter and sensing parameter (Fig. 3, [0107-0113], electronic device 1 includes a capture module 12 as an acquisition module that captures coordinates and time of track points in real time when the track input device 11 starts to perform track input and a sensing parameter of velocity of the track points); and 	a drawing module configured to perform processing on each touch track point of the plurality of touch track points, wherein the drawing module comprises (Lianwen, [0115, 0117 and 0118], handwriting processing module 14 is used to calculate the speed of the nth trajectory point based on the speed of the preset trajectory point and the size and transparency of the handwriting.  The size and transparency of the handwriting corresponding to the nth track point are determined; [0118], “the corresponding relationship between the speed and the size and transparency of the handwriting may be a proportional corresponding relationship”; [0133-0134], beautification module 15 performs beautification processing of the handwriting): 	a determining sub-module configured to determine a position parameter, a size and a transparency of each of a plurality of track points to be displayed respectively, based on the touch position parameter and sensing parameter of the each touch track point and those of a predetermined number of touch track points of the plurality of touch track points, wherein the touch time of the predetermined number of touch track points being later than that of the each touch track point (Lianwen, [0115, 0117 and 0118], handwriting processing module 14 is used to calculate the speed of the nth trajectory point based on the speed of the preset trajectory point and the size and transparency of the handwriting.  The size and transparency of the handwriting corresponding to the nth track point are determined; [0118], “the corresponding relationship between the speed and the size and transparency of the handwriting may be a proportional corresponding relationship”; [0119-0123], handwriting module includes handwriting size processing sub-module 141 and handwriting transparency processing sub-module 142; [0133-0136], beautification module 15 performs beautification processing of the handwriting and includes various sub-modules 151-153; the sub-modules 141, 142, 151-153 determine a position parameter, a size and a transparency of each of a plurality of track points). 	Lianwen does not explicitly disclose
	a creation module configured to create a buffer canvas and a display canvas at the electronic apparatus; and	a buffer drawing sub-module configured to draw a handwriting track on the buffer canvas based on the position parameter, the size and the transparency of each of the plurality of track points, and draw on the display canvas the handwriting track drawn on the buffer canvas, so as to display the display canvas by the electronic apparatus.  
	Liang discloses a GPU based rendering method and device for Canvas elements on Android systems (Fig. 1, [0006-0007, 0041, 046, 0049, 0054-0055, and 0062-0063)) to create a canvas element in an off-screen local window and have copied provided to a current active window of the device).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lianwen to include a creation module configured to create a buffer canvas and a display canvas at the electronic apparatus, and a buffer drawing sub-module configured to draw a handwriting track on the buffer canvas based on the position parameter, the size and the transparency of each of the plurality of track points, and draw on the display canvas the handwriting track drawn on the buffer canvas, so as to display the display canvas by the electronic apparatus, such as taught by Liang, for the purpose of improving drawing efficiency using a GPU (Liang, [0005]).	Regarding claim 15, Lianwen as modified by Liang discloses an electronic apparatus, comprising: 	a display unit configured to receive a touch event (Liang, Fig. 1, display area of current Android program); 	at least one processor configured to perform the method according to claim 1 in response to the touch event, so that the display unit displays the display canvas (Lianwen, [0107-0109], electronic device 1 with track input device of touch screen includes processor and processes instructions using capture module 12, speed calculation module 13, handwriting processing module 14, and beautification processing module 15; Liang, Fig. 1, teaches transfer of Canvas element to Visible window of current Android program).  
	The motivation is the same as in claim 1.	Regarding claim 16, Lianwen as modified by Liang discloses an electronic apparatus, comprising:	a memory configured to store instructions (Lianwen, [0107-0109], electronic device 1 with track input device of touch screen includes processor and stores instructions using capture module 12, speed calculation module 13, handwriting processing module 14, and beautification processing module 15); and 	at least one processor configured to execute the instructions stored in the memory to perform the method according to claim 1 (Lianwen, [0107-0109], electronic device 1 with track input device of touch screen includes processor and processes instructions using capture module 12, speed calculation module 13, handwriting processing module 14, and beautification processing module 15).  
	Regarding claim 17, Lianwen as modified by Liang discloses a non-transitory computer-readable storage medium having computer instructions stored thereon, wherein the computer instructions. when executed by a processor, perform the method according to claim 1 (Lianwen, [0107-0108], electronic device 1 with track input device of touch screen includes processor with non-transitory computer-readable medium and executes computer instructions to perform the method).  
	Regarding claim 18, Lianwen as modified by Liang discloses a computer program product comprising executable instructions, wherein the instructions, when executed by a processor, perform the method according to claim 1 (Lianwen, [0107-0108], electronic device 1 with track input device of touch screen includes processor and executes computer instructions to perform the method).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lianwen in view of Liang as applied to claims 1, 7-11, and 14-18, and further in view of Angelov et al. (WO 2015/075933 A1, hereinafter “Angelov”).
	Regarding claim 12, Lianwen as modified by Liang discloses the method according to claim 1, but does not explicitly disclose wherein when each of the plurality of track points is circular, the size of the track point is a radius of the track point.	Angelov discloses wherein when each of the plurality of track points is circular, the size of the track point is a radius of the track point (Fig. 3B, page 21, lines 3-10, page 54, last paragraph and page 55 first paragraph).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lianwen as modified by Liang to have wherein when each of the plurality of track points is circular, the size of the track point is a radius of the track point, such as taught by Angelov, for the purpose of rendering a same stroke on another display based on the width of the initially drawn stroke.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lianwen in view of Liang as applied to claims 1, 7-11, and 14-18, and further in view of Brumer et al. (US 2014/0240322, hereinafter “Brumer”).	Regarding claim 13, Lianwen as modified by Liang discloses the method according to claim 1, further comprising:	wherein the determining a position parameter, a size and a transparency of each of a plurality of track points to be displayed respectively, based on the touch position parameter and sensing parameter of the each touch track point and those of a predetermined number of touch track points of the plurality of touch track points comprises: 	determining the position parameter, the size and the transparency of each of the plurality of track points respectively based on the touch position parameter and the sensing parameter of the touch track point and those of the predetermined number of touch track points (Lianwen, [0115, 0117 and 0118], handwriting processing module 14 is used to calculate the speed of the nth trajectory point based on the speed of the preset trajectory point and the size and transparency of the handwriting.  The size and transparency of the handwriting corresponding to the nth track point are determined; [0118], “the corresponding relationship between the speed and the size and transparency of the handwriting may be a proportional corresponding relationship”).	Lianwen as modified by Liang does not explicitly disclose subsequent to acquiring the parameter information of the touch track point, storing the parameter information of the touch track point in a buffer area; and	wherein the method further comprises:	deleting the parameter information of the touch track point from the buffer area subsequent to determining the position parameter, the size and the transparency of each of the plurality of track points to be displayed respectively.	Brumer teaches a digital display having a frame buffer with curve rendering and have buffer old data deleted to add new section of the curve ([0009, 0071], see also claim 5; frame buffer 202 replace old data of a curve with new curve data in the frame buffer).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lianwen as modified by Liang to have subsequent to acquiring the parameter information of the touch track point, storing the parameter information of the touch track point in a buffer area, and wherein the method further comprises deleting the parameter information of the touch track point from the buffer area subsequent to determining the position parameter, the size and the transparency of each of the plurality of track points to be displayed respectively, such as taught by Brumer, for the purpose of reducing the amount of memory required to render drawings from the canvas element to the visible window. 
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694

                   /PATRICK N EDOUARD/                   Supervisory Patent Examiner, Art Unit 2694